 



Exhibit 10.10
 
eBay Inc.
 
1999 Global Equity Incentive Plan, as amended
 
Initial Stockholder Approval on May 23, 2000
Amendment adopted by the Board of Directors on March 14, 2002
Stockholder Approval of Amendment on June 5, 2002
Amendment Adopted by the Compensation Committee on March 18, 2004
Stockholder Approval of Amendment on June 24, 2004
Amendment Adopted by the Board of Directors on September 9, 2004
Amendment Adopted by the Board of Directors on January 10, 2007
 
Termination Date: None
 
1.  Purposes.
 
(a) Eligible Stock Award Recipients.  The persons eligible to receive Stock
Awards are the Employees and Consultants of the Company and its Affiliates, in
particular (but not limited to) those Employees and Consultants who are neither
citizens nor residents of the United States of America.
 
(b) Available Stock Awards.  The purpose of the Plan is to provide a means by
which eligible recipients of Stock Awards may be given an opportunity to benefit
from increases in value of the Common Stock through the granting of the
following Stock Awards: (i) Stock Options, (ii) stock bonuses, (iii) rights to
acquire restricted stock, and (iv) restricted stock units.
 
(c) General Purpose.  The Company, by means of the Plan, seeks to retain the
services of the group of persons eligible to receive Stock Awards, to secure and
retain the services of new members of this group, and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
Affiliates.
 
2.  Definitions.
 
(a) “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code, and any other entity which
is controlled, directly or indirectly, by the Company.
 
(b) “Board” means the Board of Directors of the Company.
 
(c) “Code” means the United States Internal Revenue Code of 1986, as amended.
 
(d) “Committee” means a committee of one or more members of the Board appointed
by the Board in accordance with subsection 3(c).
 
(e) “Common Stock” means the common stock of the Company.
 
(f) “Company” means eBay Inc., a Delaware corporation.
 
(g) “Consultant” means any natural person, including an advisor, (i) engaged by
the Company or an Affiliate to render consulting or advisory services and who is
compensated for such services, or (ii) who is a member of the Board of Directors
or comparable governing body of an Affiliate and who is compensated for such
services. However, the term “Consultant” shall not include Directors who are not
compensated by the Company for their services as Directors. In addition, the
payment of a director’s fee by the Company for services as a Director shall not
cause a Director to be considered a “Consultant” for purposes of the Plan.
 
(h) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous





--------------------------------------------------------------------------------



 



Service. For example, a change in status from an Employee of the Company to a
Consultant of an Affiliate or a Director will not constitute an interruption of
Continuous Service. The Board or the chief executive officer of the Company, in
that party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal leave.
 
(i) “Covered Employee” means the chief executive officer and the four (4) other
highest compensated officers of the Company for whom total compensation is
required to be reported to stockholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.
 
(j) “Director” means a member of the Board of Directors of the Company.
 
(k) “Disability” means the inability of a natural person to continue to perform
services for the Company or any Affiliate of the type previously performed prior
to the occurrence of such Disability, whether as a result of physical and/or
mental illness or injury, as determined by a physician acceptable to the
Company, for a period that is expected to be of a duration of no less than six
(6) months.
 
(l) “Employee” means any person employed by the Company or an Affiliate. Mere
service as a Director or payment of a director’s fee by the Company or an
Affiliate shall not be sufficient to constitute “employment” by the Company or
an Affiliate.
 
(m) “Equity Restructuring” means a non-reciprocal transaction (i.e. a
transaction in which the Company does not receive consideration or other
resources in respect of the transaction approximately equal to and in exchange
for the consideration or resources the Company is relinquishing in such
transaction) between the Company and its stockholders, such as a stock split,
spin-off, rights offering, nonrecurring stock dividend or recapitalization
through a large, nonrecurring cash dividend, that affects the shares of Common
Stock (or other securities of the Company) or the share price of Common Stock
(or other securities) and causes a change in the per share value of the Stock
underlying outstanding Stock Awards.
 
(n) “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
 
(o) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
 
(i) If the Common Stock is listed on any established stock exchange or traded on
the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market Value
of a share of Common Stock shall be the closing sales price for such stock (or
the closing bid, if no sales were reported) as quoted on such exchange or market
(or the exchange or market with the greatest volume of trading in the Common
Stock) on the last market trading day prior to the day of determination, as
reported in The Wall Street Journal or such other source as the Board deems
reliable.
 
(ii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board.
 
(p) “Non-Employee Director” means a Director who either (i) is not a current
Employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a Consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
 
(q) “Option” means an option granted pursuant to Section 6 of the Plan.
 
(r) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.


2



--------------------------------------------------------------------------------



 



 
(s) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.
 
(t) “Outside Director” means a Director who either (i) is not a current employee
of the Company or an “affiliated corporation” (within the meaning of Treasury
Regulations promulgated under Section 162(m) of the Code), is not a former
employee of the Company or an “affiliated corporation” who receives compensation
for prior services (other than benefits under a tax-qualified retirement plan)
during the taxable year, has not been an officer of the Company or an
“affiliated corporation”, and does not receive remuneration from the Company or
an “affiliated corporation,” either directly or indirectly, in any capacity
other than as a Director or (ii) is otherwise considered an “outside director”
for purposes of Section 162(m) of the Code.
 
(u) “Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.
 
(v) “Plan” means this eBay Inc. 1999 Global Equity Incentive Plan, as it may be
duly amended from time to time.
 
(w) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act of any
successor to Rule 16b-3, as in effect from time to time.
 
(x) “Securities Act” means the United States Securities Act of 1933, as amended.
 
(y) “Stock Award” means any right granted under the Plan, including an option, a
stock bonus, a right to acquire restricted stock and a restricted stock unit
award.
 
(z) “Stock Award Agreement” means a written agreement between the Company and a
holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.
 
3.  Administration.
 
(a) Administration by Board.  The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in
subsection 3(c).
 
(b) Powers of Board.  The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:
 
(i) To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how each Stock Award shall be granted;
what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.
 
(ii) To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient in its sole discretion to make
the Plan fully effective.
 
(iii) To amend the Plan or a Stock Award as provided in Section 12.
 
(iv) To terminate or suspend the Plan as provided in Section 13.
 
(v) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient in its sole discretion to promote the best
interests of the Company, which are not in conflict with the provisions of the
Plan.
 
(c) Delegation to Committee.
 
(i) General.  The Board may delegate administration of the Plan to a Committee
or Committees of one (1) or more members of the Board, and the term “Committee”
shall apply to any person or persons to whom such authority has been delegated.
If administration is delegated to a Committee, the Committee shall have, in
connection with the


3



--------------------------------------------------------------------------------



 



administration of the Plan, the powers theretofore possessed by the Board,
including the power to delegate to a subcommittee of one (1) or more members of
the Board any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may abolish the Committee at any time and revest in
the Board the administration of the Plan.
 
(ii) Section 162(m) and Rule 16b-3 Compliance.  In the sole discretion of the
Board, a Committee may consist solely of two or more Outside Directors, in
accordance with Section 162(m) of the Code, and/or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3. Within the scope of such
authority, the Board or the Committee may (1) delegate to a committee of one or
more members of the Board who are not Outside Directors the authority to grant
Stock Awards to eligible persons who are either (a) not then Covered Employees
and are not expected to be Covered Employees at the time of recognition of
income resulting from such Stock Award or (b) not persons with respect to whom
the Company wishes to comply with Section 162(m) of the Code and/or (2) delegate
to a committee of one or more members of the Board who are not Non-Employee
Directors the authority to grant Stock Awards to eligible persons who are not
then subject to Section 16 of the Exchange Act.
 
(d) Effect of Board’s Decision.  All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
anyone and shall be final, binding and conclusive on all Participants and any
other person having an interest in such determination, interpretation or
construction.
 
4.  Shares Subject to the Plan.
 
(a) Share Reserve.  Subject to the provisions of Section 11 relating to
adjustments upon changes in Common Stock, the Common Stock that may be issued
pursuant to Stock Awards shall not exceed in the aggregate fifty two million
(52,000,000)1 shares of Common Stock. No more than two million (2,000,000)2 of
such shares of Common Stock (subject to adjustment as provided in
Section 11) may be awarded under the Plan in the aggregate in respect of the
Stock Awards pursuant to Section 7 for which a Participant pays less than Fair
Market Value per share on the date of grant.
 
(b) Reversion of Shares to the Share Reserve.  If any Stock Option shall for any
reason expire or otherwise terminate, in whole or in part, without having been
exercised in full, the shares of Common Stock not acquired under such Stock
Option shall revert to and again become available for issuance under the Plan.
 
(c) Source of Shares.  The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.
 
5.  Eligibility.
 
(a) Eligibility for Specific Stock Awards.  Stock Awards may be granted to
Employees and Consultants.
 
(b) Consultants.
 
(i) Consultant shall not be eligible for the grant of a Stock Award if, at the
time of grant, a Form S-8 Registration Statement under the Securities Act
(“Form S-8”) is not available to register either the offer or the sale of the
Company’s securities to such Consultant because of the nature of the services
that the Consultant is providing to the Company, or because the Consultant is
not a natural person, or as otherwise provided by the rules governing the use of
Form S-8.
 
(ii) Form S-8 generally is available to consultants and advisors only if
(i) they are natural persons; (ii) they provide bona fide services to the
issuer, its parents, its majority-owned subsidiaries or majority-owned
subsidiaries of the issuer’s parent; and (iii) the services are not in
connection with the offer or sale of securities
 

 
1   Denotes that such share number reflects the stock splits of eBay’s common
stock occurring in 5/00, 8/03 and 2/05.
2   Denotes that such share number reflects the stock split of eBay’s common
stock occurring only in 2/05 because this provision was approved in 2004.


4



--------------------------------------------------------------------------------



 



in a capital-raising transaction, and do not directly or indirectly promote or
maintain a market for the issuer’s securities.
 
(c) Section 162(m) Limitation.  Notwithstanding the provisions of
subsection 5(a) hereof and subject to the provisions of Section 11 relating to
adjustments upon changes in the shares of Common Stock, no Employee shall be
eligible to be granted Options covering more than four million (4,000,000)1
shares of Common Stock during any calendar year.
 
6.  Option Provisions
 
Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The provisions of separate Options need not be
identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:
 
(a) Exercise Price.  The exercise price of each Option shall not be less than
one hundred percent (100%) of the Fair Market Value of the Common Stock subject
to the Option on the date the Option is granted. Notwithstanding the foregoing,
an Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of
Section 424(a) of the Code.
 
(b) Consideration.  The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash at the time the Option is exercised, or (ii) at
the discretion of the Board: (1) by delivery to the Company, or attestation to
the Company of ownership, of other Common Stock, (2) according to a deferred
payment or other similar arrangement with the Optionholder, whether through the
use of a promissory note or otherwise, or (3) in any other form of legal
consideration that may be acceptable to the Board; provided, however, that at
any time that the Company is incorporated in Delaware, payment of the Common
Stock’s “par value,” as defined in the Delaware General Corporation Law, shall
not be made by deferred payment.
 
Unless otherwise specifically provided, the purchase price of Common Stock
acquired pursuant to an Option that is paid by delivery to the Company, or
attestation to the Company of ownership, of other Common Stock shall be paid
only by shares of the Common Stock of the Company that have been held for more
than six (6) months (or such longer or shorter period of time required to avoid
a charge to earnings for financial accounting purposes).
 
(c) Transferability.  An Option shall be transferable to the extent provided in
the Option Agreement. If the Option does not provide for transferability, then
the Option shall not be transferable except by will or by the laws of descent
and distribution and shall be exercisable during the lifetime of the
Optionholder only by the Optionholder. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.
 
(d) Vesting Generally.  The total number of shares of Common Stock subject to an
Option may, but need not, vest and therefore become exercisable in periodic
installments that may, but need not, be equal. The Option may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance or other criteria) as the Board may deem
appropriate. The vesting provisions of individual Options may vary. The
provisions of this subsection 6(d) are subject to any Option provisions
governing the minimum number of shares of Common Stock as to which an Option may
be exercised.
 
(e) Termination of Continuous Service.  In the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination) but only within such period of time ending on the earlier of
(i) the date three (3) months following the termination of the
 

 
1  Denotes that such share number reflects the stock split of eBay’s common
stock occurring only in 2/05 because this provision was approved in 2004.


5



--------------------------------------------------------------------------------



 



Optionholder’s Continuous Service (or such longer or shorter period specified in
the Option Agreement), or (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination, the Optionholder does not
exercise his or her Option within the time specified in the Option Agreement,
the Option shall terminate.
 
(f) Extension of Termination Date.  An Optionholder’s Option Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option, or (ii) the expiration of a period of
three (3) months after the termination of the Optionholder’s Continuous Service
during which the exercise of the Option would not be in violation of such
registration requirements.
 
(g) Disability of Optionholder.  In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve
(12) months following such termination (or such longer or shorter period
specified in the Option Agreement), or (ii) the expiration of the term of the
Option as set forth in the Option Agreement. If, after termination, the
Optionholder does not exercise his or her Option within the time specified
herein, the Option shall terminate.
 
(h) Death of Optionholder.  In the event (i) an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death or (ii) the
Optionholder dies within the period (if any) specified in the Option Agreement
after the termination of the Optionholder’s Continuous Service for a reason
other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
option upon the Optionholder’s death, but only within the period ending on the
earlier of (1) the date eighteen (18) months following the date of death (or
such longer or shorter period specified in the Option Agreement), or (2) the
expiration of the term of such Option as set forth in the Option Agreement. If,
after death, the Option is not exercised within the time specified herein, the
Option shall terminate.
 
(i) Early Exercise.  The Option may, but need not, include a provision whereby
the Optionholder may elect at any time before the Optionholder’s Continuous
Service terminates to exercise the Option as to any part or all of the shares of
Common Stock subject to the Option prior to the full vesting of the Option. Any
unvested shares of Common Stock so purchased may be subject to a repurchase
option in favor of the Company or to any other restriction the Board determines
to be appropriate. The Company will not exercise its repurchase option until at
least six (6) months (or such longer or shorter period of time required to avoid
a charge to earnings for financial accounting purposes) have elapsed following
exercise of the Option unless the Board otherwise specifically provides in the
Option.
 
7.  Provisions of Stock Awards other than Options.
 
(a) Stock Bonus Awards.  Each stock bonus agreement shall be in such form and
shall contain such terms and conditions as the Board shall deem appropriate. The
terms and conditions of stock bonus agreements may change from time to time, and
the terms and conditions of separate stock bonus agreements need not be
identical, but each stock bonus agreement shall include (through incorporation
of provisions hereof by reference in the agreement or otherwise) the substance
of each of the following provisions:
 
(i) Consideration.  A stock bonus may be awarded in consideration for past
services actually rendered to the Company or an Affiliate for its benefit.
 
(ii) Vesting.  Shares of Common Stock awarded under the stock bonus agreement
may, but need not, be subject to a share reacquisition right or option in favor
of the Company in accordance with a vesting schedule to be determined by the
Board.


6



--------------------------------------------------------------------------------



 



 
(iii) Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, the Company may reacquire any or
all of the shares of Common Stock held by the Participant which have not vested
as of the date of termination under the terms of the stock bonus agreement.
 
(iv) Transferability.  Rights to acquire shares under the stock bonus agreement
shall be transferable by the Participant only upon such terms and conditions as
are set forth in the stock bonus agreement, as the Board shall determine in its
discretion, so long as Common Stock awarded under the stock bonus agreement
remains subject to the terms of the stock bonus agreement.
 
(b) Restricted Stock Purchase Awards.  Each restricted stock purchase agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of the restricted stock
purchase agreements may change from time to time, and the terms and conditions
of separate restricted stock purchase agreements need not be identical, but each
restricted stock purchase agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:
 
(i) Purchase Price.  The purchase price under each restricted stock purchase
agreement shall be such amount as the Board shall determine and designate in
such restricted stock purchase agreement.
 
(ii) Consideration.  The purchase price of Common Stock acquired pursuant to the
restricted stock purchase agreement shall be paid either: (i) in cash at the
time of purchase; (ii) at the discretion of the Board, according to a deferred
payment or other similar arrangement with the Participant, whether through the
use of a promissory note or otherwise; or (iii) in any other form of legal
consideration that may be acceptable to the Board in its discretion; provided,
however, that at any time that the Company is incorporated in Delaware, then
payment of the Common Stock’s “par value,” as defined in the Delaware General
Corporation Law, shall not be made by deferred payment.
 
(iii) Vesting.  Shares of Common Stock acquired under the restricted stock
purchase agreement may, but need not, be subject to a share repurchase option in
favor of the Company in accordance with a vesting schedule to be determined by
the Board.
 
(iv) Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, the Company may repurchase or
otherwise reacquire any or all of the shares of Common Stock held by the
Participant which have not vested as of the date of termination under the terms
of the restricted stock purchase agreement.
 
(v) Transferability.  Rights to acquire shares under the restricted stock
purchase agreement shall be transferable by the Participant only upon such terms
and conditions as are set forth in the restricted stock purchase agreement, as
the Board shall determine in its discretion, so long as Common Stock awarded
under the restricted stock purchase agreement remains subject to the terms of
the restricted stock purchase agreement.
 
(c) Restricted Stock Unit Awards.  The Board, or the Committee, if delegated by
the Board, is authorized to make awards of restricted stock units to any
Employee or Consultant selected by the Board in such amounts and subject to such
terms and conditions as the Board shall deem appropriate. On the maturity date
of a restricted stock unit, unless otherwise noted in the restricted stock unit
agreement, the Company shall transfer to the Participant one unrestricted, fully
transferable share of Common Stock for each restricted stock unit scheduled to
be paid out on such date and not previously forfeited.
 
(i) Consideration.  Restricted stock units may be awarded in consideration for
past services actually rendered to the Company or an Affiliate for its benefit.
 
(ii) Form of Restricted Stock Unit Award.  All awards of restricted stock units
made pursuant to this Plan will be evidenced by a restricted stock unit
agreement and will comply with and be subject to the terms and conditions of
this Plan.
 
(iii) Terms of Restricted Stock Unit Awards.  Restricted stock units shall be
subject to such terms and conditions as the Board may impose. These terms and
conditions may include restrictions based upon


7



--------------------------------------------------------------------------------



 



completion of a specified period of service with the Company or an Affiliate, or
upon completion of the performance goals as set out in advance in the
Participant’s individual restricted stock unit agreement. The terms of
restricted stock units may vary from Participant to Participant and between
groups of Participants. Prior to the grant of a restricted stock unit award, the
Board shall: (a) determine the nature, length and starting date of any
performance period for the restricted stock unit; (b) select from among the
performance factors to be used to measure performance goals, if any; and
(c) determine the number of shares of Common Stock that may be awarded to the
Participant pursuant to such restricted stock unit. Prior to the issuance of any
shares of Common Stock pursuant to any restricted stock unit, the Board shall
determine the extent to which performance goals have been met. Performance
periods may overlap and Participants may participate simultaneously with respect
to restricted stock units that are subject to different performance periods and
have different performance goals and other criteria.
 
(iv) Termination During Performance Period.  In the event a Participant’s
Continuous Service terminates during a performance period for any reason, then
such Participant will be entitled to payment (whether in shares of Common Stock,
cash or otherwise, at the Committee’s sole discretion) with respect to the
restricted stock unit only to the extent performance goals are met as of the
date of termination of the Participant’s Continuous Service in accordance with
the restricted stock unit agreement, unless the Board will determine otherwise.
 
(v) Form and Timing of Settlement of Restricted Stock Units.  Settlement of
restricted stock units shall be made as soon as practicable after vesting and/or
the expiration of the applicable performance period. The Board, in its sole
discretion, may settle restricted stock units in the form of cash, in shares of
Common Stock (which have an aggregate Fair Market Value equal to the value of
the earned restricted stock units), or in a combination thereof.
 
8.  Covenants of the Company.
 
(a) Availability of Shares.  During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.
 
(b) Securities Law Compliance.  The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority which counsel for
the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company shall be relieved from any liability for failure to
issue and sell Common Stock upon exercise or vesting of such Stock Awards unless
and until such authority is obtained.
 
9.  Use of Proceeds from Stock.
 
Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.
 
10.  Miscellaneous.
 
(a) Acceleration of Exercisability and Vesting.  The Board shall have the power
to accelerate the time at which a Stock Option may first be exercised or the
time during which a Stock Award or any part thereof will vest in accordance with
the Plan, notwithstanding the provisions in the Stock Award stating the time at
which it may first be exercised or the time during which it will vest.
 
(b) Stockholder Rights.  No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until such Participant has
satisfied all requirements for exercise of the Stock Option or receipt of other
type of Stock Award pursuant to its terms.


8



--------------------------------------------------------------------------------



 



 
(c) No Employment or other Service Rights.  Nothing in the Plan or any
instrument executed or Stock Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Stock Award was granted or shall affect
the right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, for any reason or no
reason, (ii) the service of a Consultant pursuant to the terms of such
Consultant’s agreement with the Company or an Affiliate, or (iii) the service of
a Director pursuant to the Bylaws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the jurisdiction in which the
Company or the Affiliate is incorporated, as the case may be.
 
(d) Investment Assurances.  The Company may require a Participant, as a
condition of exercising a Stock Option or acquiring Common Stock under any Stock
Award, (i) to give written assurances satisfactory to the Company as to the
Participant’s knowledge and experience in financial and business matters and/or
to employ a purchaser representative reasonably satisfactory to the Company who
is knowledgeable and experienced in financial and business matters and that he
or she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; (ii) to give
written assurances satisfactory to the Company stating that the Participant is
acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock; and/or (iii) to give such other written assurances as the
Company shall determine are necessary, desirable or appropriate to comply with
applicable securities regulation and other governing law. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.
 
(e) Withholding Obligations.  To the extent provided by the terms of a Stock
Award Agreement, the Participant may satisfy any tax and social insurance
withholding obligation arising under the laws or regulations of any country,
state or local jurisdiction relating to the exercise of a Stock Option or
acquisition of Common Stock under a Stock Award by any of the following means
(in addition to the Company’s or Affiliate’s right to withhold from any
compensation paid to the Participant by the Company or the Affiliate) or by a
combination of such means: (i) tendering a cash payment; (ii) authorizing the
Company to withhold shares of Common Stock from the shares of Common Stock
otherwise issuable to the Participant as a result of the exercise or acquisition
of Common Stock under the Stock Award; provided, however, that no shares of
Common Stock are withheld with a value exceeding the minimum amount of tax
required to be withheld by law (or such lesser amount as may be required to
avoid variable award accounting); or (iii) delivering to the Company owned and
unencumbered shares of the Common Stock; or (iv) authorizing the sale of shares
of Common Stock by the Company’s designated broker equal to the amount of taxes
due.
 
11.  Adjustments upon Changes in Stock.
 
(a) Capitalization Adjustments.  In the event that any dividend or other
distribution, reorganization, merger, consolidation, combination, repurchase, or
exchange of Common Stock or other securities of the Company, or other change in
the corporate structure of the Company affecting the Common Stock (other than an
Equity Restructuring) occurs such that an adjustment is determined by the Board
(in its sole discretion) to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Board shall, in such manner as it may deem equitable,
adjust the number and class of Common Stock which may be delivered under the
Plan, the number of shares covered by each outstanding Stock Award, the exercise
price or grant price per share of such outstanding Stock Awards, if applicable,
and the numerical limits of Sections 4(a) and 4(c). The Company is not
responsible for any tax consequences to the Participant resulting from such
adjustment.
 
(b) Dissolution or Liquidation.  In the event of a dissolution or liquidation of
the Company, then all outstanding Stock Awards shall terminate immediately prior
to such event.
 
(c) Corporate Transaction.  In the event of (i) a sale, lease or other
disposition of all or substantially all of the assets of the Company, (ii) a
merger or consolidation in which the Company is not the surviving corporation,
or (iii) a reverse merger in which the Company is the surviving corporation but
the shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, then any surviving corporation or acquiring
corporation shall assume or continue any


9



--------------------------------------------------------------------------------



 



Stock Awards outstanding under the Plan or shall substitute similar stock awards
(including an award to acquire the same consideration paid to the stockholders
in the transaction described in this subsection 11(c)) for those outstanding
under the Plan. In the event any surviving corporation or acquiring corporation
refuses to assume or continue such Stock Awards or to substitute similar stock
awards for those outstanding under the Plan, then with respect to Stock Awards
held by Participants whose Continuous Service has not terminated, the vesting of
such Stock Awards (and, if applicable, the time during which such Stock Awards
may be exercised) shall be accelerated in full, and the Stock Awards shall
terminate if not exercised (if applicable) at or prior to such event. With
respect to any other Stock Awards outstanding under the Plan, such Stock Awards
shall terminate if not exercised (if applicable) at or prior to such event.
 
(d) Equity Restructuring Adjustments.  In connection with the occurrence of any
Equity Restructuring, and notwithstanding anything to the contrary in
Sections 11(a) and 11(c) the number and type of securities subject to each
outstanding Stock Award and the exercise price or grant price thereof, if
applicable, will be equitably adjusted by the Committee. The adjustments
provided under this Section 11(d) shall be nondiscretionary and shall be final
and binding on the affected Participant and the Company.
 
12.  Amendment of the Plan and Stock Awards.
 
(a) Amendment of Plan.  The Board at any time, and from time to time, may amend
the Plan. However, except as provided in Section 11 relating to adjustments upon
changes in Common Stock, no amendment shall be effective unless approved by the
stockholders of the Company to the extent stockholder approval is necessary
under applicable laws or regulations or to the extent that such amendment
constitutes a material amendment to the Plan.
 
(b) Stockholder Approval.  The Board may, in its sole discretion, submit any
amendment to the Plan for stockholder approval, including, but not limited to,
amendments to the Plan intended to satisfy the requirements of Section 162(m) of
the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to Covered Employees. Notwithstanding any provision of the
Plan to the contrary, the Board shall not, without prior stockholder approval,
(A) reduce the exercise price of any outstanding Option under the Plan,
(B) cancel any outstanding Option under the Plan and grant in substitution
therefor, on either an immediate or delayed basis, a new Option under the Plan
covering the same or a different number of shares of Common Stock or cash, or
(C) take any other action with respect to any outstanding Option under the Plan
that is treated as a repricing of such Option pursuant to generally accepted
accounting principles.
 
(c) No Impairment of Rights.  Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.
 
(d) Amendment of Stock Awards.  The Board at any time, and from time to time,
may amend the terms of any one or more Stock Awards; provided, however, that the
rights under any Stock Award shall not be impaired by any such amendment unless
(i) the Company requests the consent of the Participant, and (ii) the
Participant consents in writing.
 
13.  Termination or Suspension of the Plan.
 
(a) Plan Term.  The Board may suspend or terminate the Plan at any time. No
Stock Awards may be granted under the Plan while the Plan is suspended or after
it is terminated.
 
(b) No Impairment of Rights.  Suspension or termination of the Plan shall not
impair rights and obligations under any Stock Award granted while the Plan is in
effect, except with the written consent of the Participant.
 
14.  Effective Date of Plan.
 
The Plan shall become effective upon adoption by the Board.
 
15.  Choice of Law.
 
The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.


10